DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
Claims 2-46, 48-50, 52-67, 69-171, 173, 176-177, 179-180, 183-185, 188-190, 192-259, 266 and 284-288 have been canceled, claims 293-305 are newly added, and claims 1, 47, 51, 68, 162, 172, 174-175, 178, 181-182, 186-187, 191, 260-265, 267-283 and 289-305 have been considered on the merits. All arguments have been fully considered. 

Claim Objections
Claim 292 is objected to because of the following informalities:  the term “selected from among” in line 3 would be more appropriate as “selected from” without “among”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 47, 51, 68, 162, 172, 174-175, 178, 181-182, 186-187, 191, 260-263, 279-280 and 292 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims disclose the first receptor-binding agent that specifically binds CD3 in a manner inducing TCR/CD3 complex, and the second receptor-binding agent specifically binds CD28 in a manner inducing costimulatory signal in CD3+ T cells.
The scope of the first and second receptor-binding agent of claim 1 is broad to encompass not only the antibodies or Fab fragment specifically binding CD3 and CD28 on CD3+ T cells but also the non-antibody molecules such as a cytokine, a chemokine, 
According to claim 1 of the instant amendment, the first or second receptor-binding agent would specifically binds to a CD3 molecule or a CD28 molecule on the surface of the T cells. The specification discloses generically that a first or a second receptor-binding agent would encompass the listed molecules/fragments. However, the instant specification does not provide sufficient description for the claimed species that specifically binds CD3 or CD28 as required in the instant claims. The specification discloses an anti-CD3 or anti-CD28 antibody or an antibody fragment of anti-CD3 or anti-CD28 antibody, or a proteinaceous CD3 binding molecule with antibody-like binding properties (paras. 96 and 144). 
There is no disclosure in the instant specification with regard to the first or second receptor-binding agent comprising a molecule containing Ig domain, a cytokine or a chemokine that specifically binds CD3 or CD28. 
There is no disclosure in the instant specification such that MHC molecules would specifically bind CD3 or CD28 as required for the functionality of the first or second receptor-binding agent. The specification discloses that a peptide:MHC molecule complex to stimulate CD3+CD62L+CD45RA-TCM responder cells (para. 187; Fig. 24 of PGPub), however, they are not specific for CD3 or CD28. Thus, the instant specification does not provide sufficient description for the molecule containing Ig domain, cytokine, chemokine, MHC molecules or the binding fragment of any of the foregoing (RE:claim 172) that the inventors had possession at the time of filing the instant application.
There is no disclosure with regard to the claimed aptamers, muteins based on a polypeptide of the lipocalin family, glubodies, proteins based on the ankyrin scaffold, proteins based on the crystalline scaffold, adnectins, and avimers (RE: claim 292) for the claimed functionality of specific binding and costimulation of CD3 and CD28 as claimed. While these molecules are known as non-antibody binding proteins, however, there should be sufficient disclosure for each of these claimed protein molecules to possess the claimed functionality.

Claims 47, 51  and 68 (New Matter Rejection)
The claims disclose a third receptor-binding agent that specifically binds to a third molecule on the surface of one or more of the CD3+ T cells. While the specification discloses types of the third receptor-binding agent generically in addition to the first and second receptor-binding agents, however, the use of the third receptor-binding agent to a third molecule on the surface of CD3+ T cells is not disclosed along with CD3 and CD28 specific first and second receptor-binding agents. It is also noted that the unexpected results of the claimed invention are based on the CD3 and CD28 binding agents without any additional (i.e. third) receptor-binding agent. Thus, it is viewed that the limitation directed to the third receptor-binding agent in addition to the first receptor-binding agent specific for CD3 and the second receptor-binding agent specific for CD28 is new matter introduced by the instant amendment.
 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

	Claim 51

Claim 51 discloses that the third receptor-binding agent (i) specifically binds to a third molecule that is a cytokine receptor or a chemokine receptor (ii) comprises an adhesion molecule, or (iii) comprises a factor that induces cytokine production, chemokine production, or expression of an adhesion molecule. Claim 51 is dependent on claim 47 which discloses that the third receptor-binding agent specifically binds to a third molecule on the surface of one or more of the CD3+ T cells.
It is understood that for the option (iii), the third receptor-binding agent of claim 51 should bind a “factor” that has to be on the surface of one or more of the CD3+ T cells, and induces cytokine production, chemokine production, or expression of an adhesion molecule. 
The specification fails to provide sufficient written description for the “factor” as claimed. The instant specification does not particularly provide any example for the “factor” satisfying the requirements as discussed above. 

M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”
It is noted that claims 264 and its dependent claims are not included in the above rejection since they disclose the first and second receptor-binding agent being an anti-CD3 or anti-CD28 antibody or antibody fragment. This is also consistent with the applicant’s argument with regard to the unexpected results shown in Figure 5B in CD3+ cell culture.
Applicant is advised to incorporate the limitation of claim 264 into claim 1 to obviate the claim rejection, and cancel those listed species in claim 172 and 292. 
Response to Arguments
Regarding the 103 rejection, the instant amendment has amended the first and the second receptor-binding agent to be specific to CD3 and CD28 consistent with the data shown in Fig. 5B which shows unexpected results, and thus, the claim rejection has been withdrawn. 
Based on the unexpected results of the claimed invention, the double patenting rejections have been withdrawn.
It is noted that a new claim rejection under 35 USC §112(a) is presented as discussed above.
Allowable Subject Matter
Claims 264-265, 267-278, 281-283, 289-291, 293-305 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632